Appeal by the defendant from four judgments of the County Court, Orange County (Byrne, J.), all rendered January 28, 1993, convicting him of burglary in the second degree (four counts, one as to each indictment) upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that he was not competent to enter pleas is unsupported by the record. Nor did the court err in failing to conduct a hearing to determine the defendant’s competence (see, CPL 730.30 [2]). The record reveals that the defendant’s pleas were knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9). We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.